474 S.E.2d 249 (1996)
222 Ga. App. 350
HOLLOWAY
v.
The STATE.
No. A96A1092.
Court of Appeals of Georgia.
July 22, 1996.
Hal T. Peel, Claxton, for appellant.
Dupont K. Cheney, Dist. Atty., Charles D. Howard, Asst. Dist. Atty., for appellee.
McMURRAY, Presiding Judge.
Defendant was tried before a jury for aggravated assault upon a correctional officer in that he did cut a correctional officer with a razor while the officer was engaged in the performance of his official duties. The evidence adduced at trial reveals that defendant, an inmate at Georgia State Prison in Reidsville, Georgia, slashed a correctional officer's left abdomen with a razor while correctional officers were attempting to isolate defendant after defendant assaulted this same correctional officer with a cup of urine. The jury found defendant guilty of the crime charged. This appeal followed the denial of defendant's motion for new trial. Held:
Defendant contends the evidence is insufficient to authorize the jury's verdict because the State did not introduce the razor defendant used to commit the crime charged into evidence at trial. This assertion is without merit.
Although the State did not introduce the razor defendant used during the assault, Georgia State Prison Officer James C. Lee, Jr. testified that he saw defendant cut a fellow correctional officer with "a razor blade [and that he then observed defendant go to] the back of his cell and flush [the razor blade] down the commode." This evidence is alone sufficient to authorize the jury's finding that defendant is guilty, beyond a reasonable doubt, of aggravated assault upon a correctional officer as charged in the indictment. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560; Jackson v. State, 182 Ga.App. 885, 357 S.E.2d 321.
Judgment affirmed.
JOHNSON and RUFFIN, JJ., concur.